Citation Nr: 1120595	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought.  
 

FINDING OF FACT

The Veteran's bilateral hearing loss first manifested many years after service and is not related to his service or to any aspect thereof, including exposure to loud noise in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during military service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a letter provided in February 2009.  This document provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in a November 2009 statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately, and the report of a VA examination addressing the material elements of the claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed bilateral hearing loss disability for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which was conducted in April 2011. 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the April 2011 hearing, the VLJ discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  As such, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including sensorineural hearing loss (if considered as a disease of the central nervous system), will be presumed, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

With audiological examinations, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.

The Veteran's service treatment records contain audiology evaluations showing that audiology findings during service do not meet the requirements of 38 C.F.R. § 3.385 (2010) for hearing loss.  The report of a January 1981 audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
10
5
10
15

The report of a January 1982 audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
20
0
5
15
15

While these audiology findings during service reflect some small changes, they do not meet the requirements of 38 C.F.R. § 3.385 for hearing loss.  Thus, audiology findings meeting the requirements of 38 C.F.R. § 3.385 for hearing loss was not shown in service.  This fact by itself, however, is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A private audiology examination report dated in January 2007 included audiometric findings of pure tone hearing threshold levels that are shown in graphic form instead of numeric form.  The provider did not offer any opinion as to the etiology of any hearing loss.  Notably, though the Court has held that it was unable to interpret graphical representations of audiometric data, the Board is not precluded from applying these graphic results to the criteria of 38 C.F.R. § 3.385 in order to determine the severity of any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

On review of the January 2007 graph of audiology findings, the Board interprets those graphic findings to clearly indicate that the Veteran's left and right ears both meet the criteria under 38 C.F.R. § 3.385 for hearing loss.  It is clear that for the right ear, at 4000 Hz the auditory threshold is at about 50 decibels; and that for the left ear at 3000 and 4000 Hz, the auditory thresholds are at about 50 and 60 Hz, respectively.  Therefore, for both ears there are findings for at least one level of Hertz for each ear of an auditory threshold of at least 40 decibels, which would meet VA regulatory criteria for a hearing loss.  38 C.F.R. § 3.385.  

The report of a May 2009 VA audiology examination shows that the Veteran reported a history of military noise exposure from his duties over six years as a tank mechanic; and post-service noise exposure working with a dairy  pressure washer for the last 15 years, as well as from lawn equipment.  He reported no complaints of tinnitus.  The report of the May 2009 VA audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
50
LEFT
20
25
25
30
35

Speech audiometry revealed speech recognition ability of 100 percent in both the right ear and left ears. 

After examination the report contains test summary results of right sensorineural hearing loss of normal to moderate degree; and for the left side, that hearing loss was not disabling per 38 C.F.R. § 3.385.  The examiner opined that the hearing loss was not related to service, on the basis that no hearing loss was noted in service treatment records, and that the Veteran had post military noise exposure that would be relevant and contributory to current hearing loss.

During an April 2011 Board hearing, the Veteran testified that he was a tank mobile mechanic and worked in a motor pool and that he worked around loud engines, tanks, and trucks.  He also testified that he was exposed to noise when stationed at Aberdeen Proving Ground, where he did a lot of shooting firing all kinds of weapons.  He testified that he used hearing protection when on the ranges.  After service he first worked driving a van to and from an airport for eight or nine years, and then worked at a dairy plant, where he would wash things and was near the air conditioning.  The Veteran testified that he had noise exposure in service and after service, but that most of it was in service.  The Veteran testified that both he and his wife first noticed he had a hearing difficulty/loss in about 2006.

On review of the foregoing evidence, the preponderance of the evidence is against a finding that the Veteran's claimed bilateral hearing loss is etiologically related to service.  First, there is no medical evidence in service of any hearing loss or any significant worsening of the Veteran's hearing acuity over time during service as reflected in the service treatment records on file.  

There is no medical evidence of any hearing loss as defined by VA within one year of separation from service so as to warrant service connection on the basis of presumption.  See 38 C.F.R. §§ 3.307, 3.309.  Given the length of time between separation from service, the report of the Veteran and his spouse that they did not notice a decline in the Veteran's hearing acuity until many years after service and initial diagnosis of a hearing loss as defined by VA, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  

As discussed above, the only medical opinion on the question is against a finding of a link between the Veteran's bilateral hearing loss and service.   

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's bilateral hearing loss.  Rather, the evidence of record weighs against such a finding. Thus, service connection for bilateral hearing loss is not warranted.

In determining that service connection for bilateral hearing loss is not warranted, the Board has considered the Veteran's assertions that his hearing loss is related to his service. However, to the extent that the Veteran ascribes his current hearing loss to exposure to noise in service, his opinion is not as probative as the one offered by the VA examiner in light of the examiner's training and the reasoning offered by the VA examiner in support of his impression.  Thus, although the Veteran asserts that his noise exposure during service resulted in the current diagnosis, his statements are outweighed by the medical nexus opinion offered by the VA medical professional, who based his opinion on a review of the Veteran's medical records, the results of objective testing, the Veteran's lay report of the onset of his disability and his specialized training as an audiologist.

In sum, the weight of the credible evidence shows that the Veteran's bilateral hearing loss first manifested many years after service and is not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


